Citation Nr: 0210299	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  94-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
October 1970, and service in the National Guard between 1970 
to 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a notice of disagreement in October 1993 and a 
statement of the case (SOC) was issued in November 1993.  The 
veteran submitted a substantive appeal in December 1993, with 
no Board hearing requested.

In November 1996, December 1997, and February 1999, the Board 
remanded the case to the RO for readjudication consistent 
with cited court precedent and regulatory criteria, and for 
further evidentiary development.  Per Board remand 
instruction, the RO issued its final supplemental SOC (SSOC) 
in April 2002, and the case was subsequently returned to the 
Board.


FINDINGS OF FACT

There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressors, supporting a current 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107(b), 5126 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159, 
3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Historically, in April 1989, the veteran filed a claim for 
service connection of PTSD, allegedly due to stressors 
experienced while serving in Vietnam.  Service medical 
records contained no evidence of complaints, diagnosis, or 
treatment of a psychiatric disorder in service.  The 
veteran's April 1968 U.S. Army entrance examination report 
listed his psychiatric health as normal on clinical 
evaluation.  On discharge examination in October 1970, the 
veteran's psychiatric health was listed as normal on clinical 
evaluation.  For purposes of the veteran's re-enlistment in 
the Army National Guard, an examination was provided in 
September 1978.  Again, his psychiatric health was listed as 
normal on clinical evaluation.  The veteran denied frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  He denied ever being treated for a 
mental condition.  Service personnel records listed the 
veteran's principal duty as "dump truck driver."  His 
separation report (DD214) indicates service in Vietnam from 
July 1969 to July 1970.  He was assigned to the 67th 
Engineering Company (DT).  No line-of-duty investigation or 
court martial was noted.

In an April 1992 stressor inquiry response, the veteran 
identified several in-service stressors that he believed 
resulted in PTSD.  He explained that he was sent to Bong Tau 
with Company C, and then was transferred to Company D at Dong 
Tam ("Camp Viking").  After his third month in Vietnam, he 
witnessed a truck accident during which a fellow soldier was 
injured.  The veteran described another site near Dong Tam, 
where three companies, including his own, were working on a 
road and bridge construction.  He witnessed a fellow soldier 
(remembered as a bulldozer operator) killed by a land mine.  
He also witnessed the death of a roller operator during a 
rocket attack.  After the aforementioned incidents, the 
veteran stated that he was stationed in a cantonment area in 
Dong Tam with Company D.  While there, the veteran witnessed 
the crucified remains of a Viet Cong soldier.  The veteran 
attempted to lower the body, but he was ordered to leave.  
Finally, the veteran recalled striking a Vietnamese man in a 
trucking accident. 

In a February 1992 letter, the veteran identified the 
Greenville VA Outpatient Clinic (VAOPC) as a source of 
relevant treatment.  In August 1992, the RO asked for 
additional details necessary to verify the veteran's alleged 
stressors, such as dates, names, and places.  In a statement 
submitted the same month, the veteran stated that he had 
trouble with memory due to a nervous breakdown in 1980.  The 
veteran could not remember the name of the soldier who was 
injured in the truck accident (as he was not a member of the 
veteran's unit), but remembered the truck driver by the 
surname of "[redacted]."  He stated that the incident happened at 
a rock quarry in Vung Tau.  He could not remember the name of 
the soldier killed by the land mine explosion or the name of 
the soldier killed by the rocket attack, but he recalled that 
the incidents occurred in March 1970 in the area of Dong Tam.  
The veteran alleged that the fatal motor vehicle accident 
involving a Vietnamese citizen occurred in April or May 1970 
while he was stationed in Plei Ku. 

In August 1993, the RO denied the veteran's claim for service 
connection of PTSD.  The RO described the veteran's 
identification of in-service stressors as vague, general in 
nature, and ultimately unverifiable.  The RO also cited the 
absence of service medals indicating involvement in combat or 
action while in Vietnam.  In the notification letter dated in 
October 1993, the RO explained that, in the absence of 
additional details as to stressors, there was no basis to 
consider a grant of service connection for PTSD.

Records were received from the Greenville VAOPC.  In February 
1992, the veteran was diagnosed with PTSD with multiple 
somatic complaints.  Later the same month, clinical notes 
from the psychiatric clinic reported a working diagnosis to 
rule out PTSD.  In March 1992, a diagnosis ruling out PTSD 
was provided.  In April 1992, a VA administrative officer 
reported to the veteran's National Guard unit that the 
veteran was unable to attend sessions in May 1992 due to 
mental instability.  The VA administrative officer reported 
that PTSD was ruled out as a diagnosis.  He was admitted 
later the same month for psychiatric evaluation.  On clinical 
interview, the veteran stated that he had been diagnosed with 
PTSD and, in 1980, he was hospitalized for a psychiatric 
disorder at Piedmont Hospital.  The VA physician diagnosed 
PTSD by history.  In May 1992, a working diagnosis of PTSD 
was provided.  From August 1992 to August 1993, clinical 
notes reported alternating diagnoses of PTSD and working 
diagnosis of PTSD. 

In December 1993, records were received from the Piedmont 
Hospital.  In the private treatment records, S. Crawford, 
M.D., was identified as the treating physician.  In July 
1980, the veteran was admitted to the hospital for four days, 
with provisional and discharge diagnoses of depression.  
According to May 1981 discharge summary, the veteran was 
admitted for one night with a final diagnosis of reactive 
depression.  

In his December 1993 substantive appeal, the veteran cited 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) for the 
proposition that alternative evidence could be used to 
substantiate his alleged stressors, such as lay or "buddy" 
statements.  The veteran also suggested that his testimony 
alone could verify that an alleged stressor occurred.  The 
veteran added more details concerning his previously 
identified stressors.  He added that his unit was under 
constant mortar and rocket attacks at night.  He identified 
the soldier injured by the truck driver as "Pvt. [redacted]" who 
was attached to the 94th Engineer Battalion, and that the 
incident occurred in October 1969.  He identified that his 
commanding officer, "Lt. [redacted]," was present during both 
previously mentioned motor vehicle accidents.  The veteran 
alleged that the fatal motor vehicle accident in Plei Ku 
occurred in May 1970 or June 1970.  He was cleared of 
wrongdoing after an investigation.  

A hearing was held at the RO before a local hearing officer 
in February 1994.  The veteran's testimony included 
additional details concerning his previously identified 
stressors.  The veteran testified that he was attached to the 
67th Engineer Company while stationed in Vietnam.  The 
veteran stated that, while fulfilling his duties a truck 
driver, he was exposed to indirect fire or mortars.  He 
testified that, when he witnessed the death of two fellow 
soldiers (the bulldozer operator and the roller operator), 
his unit assignment was in support of the "94th Engineers."  
The veteran also stated that there was a line of duty 
investigation concerning his involvement in the fatal motor 
vehicle accident previously alleged.  By the veteran's 
testimony, his symptoms of PTSD began in 1980.  

In an August 1994 statement, the veteran identified Augusta 
VA Medical Center (VAMC) as a source of relevant, post-
service psychiatric treatment from the date of his service 
connection claim.  Treatment records obtained from Augusta 
VAMC showed diagnoses of PTSD spanning September 1993 to 
September 1994.  No underlying stressors were discussed.  
Additional records from Columbia VAMC were received.  The 
veteran was initially treated for PTSD in November 1994.  The 
veteran described stressors including witnessing a soldier 
killed by a land mine, and creating a bypass road where "bus 
loads of Vietnamese [were] killed" by mines.  He described 
witnessing two people killed by rocket propelled grenade 
(RPG).  He described an RPG going into the cabin of a roller, 
killing its operator.  The veteran was diagnosed with 
chronic, severe PTSD (Vietnam) and determined to be 
unemployable.  The diagnosis was reiterated in December 1994 
clinical notes.

In November 1996, the Board remanded the claim for further 
development.  Specifically, the RO was instructed to pursue 
stressor verification through the U.S. Army and Services 
Environmental Support Group (now the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR)).  
Furthermore, the RO was directed to obtain any available 
morning reports or unit histories surrounding the veteran's 
alleged stressors, and the Social Security records underlying 
the veteran's recent disability benefits award.

Records from the Social Security Administration (SSA) were 
received in May 1997, including an SSA evaluation performed 
by M. Galvarino, M.D. in November 1992. Dr. Galvarino 
diagnosed major depression.  In a psychiatric review form 
dated in November 1992, a psychological consultant reviewed 
the SSA records and noted a history of treatment for PTSD in 
February 1992 and May 1992.  Administrative forms indicated 
that the veteran was determined disabled by a primary 
diagnosis of affective disorders and a secondary diagnosis of 
anxiety-related disorders. 

In July 1997, the National Personnel Records Center (NPRC) 
advised the RO that morning reports of the 67th Engineer 
Company, from 1969 to 1970, failed to refer to the veteran.  
In August 1997, USASCRUR forwarded a copy of an Operational 
Report - Lessons Learned (OR-LL) submitted by the 34th 
Engineer Group (Construction (Const)), the headquarters of 
the 67th Engineer Company (Dump Truck (DT)), for the period 
May 1, 1969 to July 31, 1969.  During the reporting period, 
the 34th Engineer Group (Const) remained located in Binh 
Thuy, South Vietnam.  The OR-LL indicated that the 67th 
Engineer Company's (DT) was attached to the 94th Engineer 
Detachment (Quarry (Qry)) for operational control, with the 
1st platoon released and re-attached to the 93rd Engineer 
Battalion (Const).  The 1st platoon relocated to Camp Viking.  
The USASCRUR provided an OR (for the reporting period August 
1, 1969, to October 31, 1969) from the 93rd Engineer 
Battalion (Const).  According to the OR, the B Company 
relocated from Dong Tam and Moc Hoa to Camp Viking.  The B 
Company was tasked with the construction of a sapper boom for 
the Ben Luc Bridge.  The C Company worked on the Tan An 
Cantonment, with road and airfield construction as their 
primary mission.  The D Company raised one span of a bridge 
in Ben Luc, remaining at the Dong Tam base for the entire 
reporting period.  USASCRUR explained that the more specific 
information was necessary to pursue verification of alleged 
casualties.  In particular, the veteran needed to provide 
full names and the most specific dates possible.

A VA PTSD examination was provided in August 1997.  On 
clinical interview, the veteran described his previously 
alleged stressors, including witnessing the crucifixion of a 
South Vietnamese man and the fatal motor vehicle accident.  
The VA examiner diagnosed PTSD.  The VA examiner noted that 
he could not determine the factual basis of the veteran's 
stressors, and that the diagnosis necessarily relied on the 
veteran's description of his stressors.

In December 1997, the Board remanded the veteran's claim for 
further evidentiary development.  Specifically, the RO was 
instructed to obtain additional details surrounding alleged 
stressors, morning reports for the 67th Engineer Company from 
August 1969 to June 1970, ORs for the 34th Engineer Group for 
the period between August 1969 and June 1970, and ORs for the 
94th Engineer Battalion for October 1969.  

In January 1998, the veteran reiterated his difficulty in 
recalling dates surrounding his alleged stressors.  
Therefore, he explained, he could not provide further 
details.

In March 1998, the NPRC informed the RO that it could not 
obtain the morning reports for the periods specified (July 
1969 to July 1970) due to staffing and budget limitations.  
Such research would be feasible if a specific month and year 
were provided.  

By Board remand of February 1999, the claim was returned to 
the RO for further evidentiary development.  The Board 
acknowledged the lack of specificity for purposes of 
confirming alleged stressors, but decided that verification 
should be attempted.  

In March 1999, USASCRUR added that U.S. Army records document 
rocket attacks at Dong Tam, the main base area location for 
the 93rd Engineer Battalion (93rd Engineer Battalion), the 
higher headquarters of the 67th Engineer Company.  However, 
USASCRUR was not able to document attacks at Vung Tau, the 
main base area location for the 67th Engineer Company.  

Per Board remand, the RO requested that the NPRC provide 
copies of morning reports from August 1969, October 1969, and 
March 1970.  In June 2001, the NPRC submitted a morning 
report dated October 29, 1969, listing the veteran and 
personnel action taken by the 20th Engineer Brigade.  The 
NPRC indicated that it was the only entry concerning the 
veteran from August 1969 to October 1969.  Furthermore, 
records requested for the period of March 1970 failed to 
locate any entries concerning the veteran.

Outpatient treatment records from Columbia VAMC, dated 
January 1995 to September 2001, showed repeated diagnoses of 
PTSD.  In March 2001, the veteran's VA treating physician 
proffered that the veteran had a severe, chronically 
disabling PTSD with secondary depression that was a direct 
result of his active duty military service in Vietnam.  
Again, in May 2001 and September 2001, the VA physician 
opined that the veteran was completely, totally, and 
permanently disabled from PTSD and depression that is as 
likely as not directly related to his combat experiences 
while on active duty, while serving in Vietnam.

In a November 2001 letter, the RO informed the veteran of the 
evidence necessary to substantiate his claim and the 
information that he should submit.  In addition, the RO 
requested the veteran identify pertinent evidence in order to 
assist VA in the development of his claim.  In April 2002, 
the RO issued an SSOC providing the regulations regarding VA 
duties to notify and assist.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001).  In adjudicating a claim 
for service connection for PTSD, the Board is required to 
evaluate the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(2001); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The regulation guiding the analysis of service connection for 
PTSD is as follows, in pertinent part:

(f) Post-traumatic stress disorder.  Service 
connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. . . 
.

38 C.F.R. § 3.304(f) (2001); see 64 Fed. Reg. 32,807 (June 
18, 1999), revising 3.304(f) and codifying the decision of 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

There are alternative ways of establishing service 
connection.  For example, a chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

In this case, the record clearly establishes the first two 
elements of the 38 C.F.R. § 3.304(f) analysis:  a current 
diagnosis of PTSD and an opinion linking such diagnosis to 
the veteran's reported in-service stressors.  The veteran's 
treating psychologist from the Columbia VAMC provided a PTSD 
diagnosis in November 1994, and which was reaffirmed at the 
same VA facility as recently as September 2001.  Importantly, 
the December 1994 VA psychologist elicited underlying 
stressors on the subject of rocket attacks, and the veteran 
observing the death of a fellow soldier due to such attacks.  
There is no medical evidence of record that conflicts with 
the veteran's treating psychologists' medical findings.

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressors actually occurred, is 
required for service connection.  See Cohen v. Brown at 142.  
The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  38 C.F.R. 
§ 3.304(f).  If the veteran engaged in combat with the enemy, 
the veteran's lay testimony regarding stressors related to 
such combat will be accepted as conclusive evidence of the 
occurrence of the claimed in-service stressors.  Id.  If the 
veteran was not engaged in combat, or his claimed in-service 
stressor is not related to combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  
Id.  

Regarding combat experience, the record does not establish 
the veteran's combat status.  The veteran's service personnel 
records do not document the receipt of any combat medals or 
awards.  The USASCRUR reports of record indicated no combat 
incidents during the period of inquiry.  The veteran 
testified in February 1994 that he faced indirect enemy fire 
only.  The preponderance of the evidence is against the 
determination of combat status.  Therefore, the veteran's 
testimony alone does not constitute conclusive evidence of 
the occurrence of in-service stressor.  See Cohen v. Brown, 
10 Vet. App. at 145.

Although the record does not establish the veteran's combat 
status, the Board observes partial, independent corroboration 
of the veteran's alleged non-combat stressors.  First, as it 
concerns the veteran's credibility, the Board notes the 
allegation that the veteran witnessed a soldier injured in a 
motor vehicle accident at a rock quarry in Vung Tau in 
October 1969.  The injured soldier was attached to the "94th 
Engineer."  The ORs received from USASCRUR show that the 
veteran's company (67th Engineering Company (DT)), was 
attached to the 94th Engineer Detachment (Quarry (Qry)).  The 
Board observes that the corroborative nature of the evidence 
goes toward the veteran's credibility.

Second, in April 1992, the veteran described witnessing the 
death of a roller operator during a rocket attack as one of 
his many experiences in Vietnam.  After the incident, the 
veteran stated that his unit was stationed in a cantonment 
area in Dong Tam with Company D.  In August 1992, in response 
to RO inquiry, the veteran explained that he could not 
remember the name of the soldier killed by the rocket attack, 
but he recalled the incident occurred in March 1970.  During 
the February 1994 RO hearing before a local hearing officer, 
the veteran stated that he generally had been exposed to 
indirect fire or mortars while in Vietnam.  He testified that 
he witnessed the soldier killed by the rocket attack while 
his unit supported the 94th Engineer Detachment.  As 
discussed above, operational reports received from USASCRUR 
show that the veteran's company (67th Engineering Company 
(DT)), was released to the 94th Engineer Detachment (Qry).  
Furthermore, one platoon of the veteran's company (67th 
Engineering Company (DT)), was released to the 93rd Engineer 
Battalion (Const) in July 1969.  The 93rd Engineer Battalion 
(Const) was involved in bridge construction and construction 
in a cantonment in the Dong Tam area.  USASCRUR has also 
verified that the 93rd Engineer Battalion was the target of 
rocket attacks at Dong Tam.

The evidence of the aforementioned non-combat stressors is 
not clearly convincing; however, the Board observes that the 
veteran is entitled to the benefit-of-the-doubt on the issue 
of stressor corroboration.  At minimum, the evidence 
discussed above suggests a possibility that the veteran was 
assigned to a unit targeted by rocket attacks.  The United 
States Court of Appeals for Veterans Claims (CAVC), 
determined that corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
USASCRUR reports do not specifically state that the veteran 
was present during the rocket attacks, but the records 
indicate plausibility.  Pentecost v. Principi, 16 Vet. App. 
at 128.  On that issue, the Board finds the evidence in 
relative equipoise, and resolves reasonable doubt in favor 
the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As 
the aforementioned corroborated non-combat stressors form, in 
part, the basis of the veteran's treating psychologist's 
current PTSD diagnosis, the Board concludes that the veteran 
suffers PTSD incurred in service.

As a final matter, during the pendency of this appeal, 
section 5103, chapter 38 of the United States Code, was 
revised to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  As part of 
that notice, VA must indicate what portion of information and 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on the veteran's 
behalf.  Id.; see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159).  The new law instructs that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. at 45,631 
(to be codified at 38 C.F.R. § 3.159(d)(2) ("VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.")).

In this regard, the Board finds that the RO has substantially 
fulfilled its duties to notify and assist.  By virtue of the 
several Board remands of record and the November 2001 RO 
letter, the veteran was clearly advised of the evidence 
needed to substantiate his claim.  38 U.S.C.A. § 5103(a); 
66 Fed. Reg. at 45,630 (to be codified as 38 C.F.R. 
§ 3.159(b)(1)).  The April 2002 SSOC provided notice of the 
evidence the RO would attempt to obtain on the veteran's 
behalf.  Id.  In addition, the Board finds that the RO 
substantially fulfilled its specific duties to obtain 
records, as outlined in the implementing regulations of the 
new duty to assist.  66 Fed. Reg. at 45,631 (to be codified 
as 38 C.F.R. § 3.159(c)(3), specifying that VA will make 
efforts to obtain, inter alia, the veteran's service medical 
records, other relevant records pertaining to the veteran's 
service, VA medical records, or records of examination).  The 
Board directs attention to the RO's efforts in obtaining 
service personnel records and in corroborating the veteran's 
stressors through USASCRUR.  Id.  The RO also provided for a 
comprehensive psychiatric examination.  Accordingly, no 
further assistance to the veteran or additional development 
is warranted.  See generally 38 U.S.C.A. §§ 5103(a), 5103A.  
In any event, as the disposition of the issue of service 
connection for PTSD is in the veteran's favor, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing burdens on VA with no benefit flowing to the 
claimant).


ORDER

Service connection for PTSD is granted.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

